Case 2:20-cv-06110-CCC-ESK Document 1-6 Filed 05/20/20 Page 1 of 3 PageID: 45




                        EXHIBIT 6
DannLaw Mail - Fwd: Your Paycheck Protection Program loan applicati...   https://mail.google.com/mail/u/0?ik=0d5ed7fac4&view=pt&search=all&...
                Case 2:20-cv-06110-CCC-ESK Document 1-6 Filed 05/20/20 Page 2 of 3 PageID: 46


                                                                                           Javier Merino <jmerino@dannlaw.com>



         Fwd: Your Paycheck Protection Program loan application was approved
         1 message

         Javier Merino <jmerino@dannlaw.com>                                                           Tue, May 19, 2020 at 6:41 PM
         To: Javier Merino <jmerino@dannlaw.com>


           ---------- Forwarded message ---------
           From: Chase <no-reply@alertsp.chase.com>
           Date: Fri, May 1, 2020 at 2:49 AM
           Subject: Your Paycheck Protection Program loan application was approved
           To:            @gmail.com>




             VR CONSULTANTS INC

              Good news, your Small Business Administration (SBA) Paycheck Protection Program loan request was
              approved for $27,500.00.

              Chase will deposit your loan funds into your oldest Chase Business checking account within three
              business days.

              IMPORTANT:

              This loan is issued under the SBA Paycheck Protection Program and is subject to various SBA
              requirements under law that apply directly to the borrower. If you have not already done so,
              you should review and become familiar with all of the program details and requirements that apply to
              borrowers, including applicable rules and FAQs, provided by the SBA and the U.S. Department of the
              Treasury found at SBA.gov and Treasury.gov.

              Please remember:

              The SBA restricts the use of these loan funds to specified purposes, and at least 75% must be used
              for payroll costs (as defined by the SBA). For example, you may not use these loan proceeds to
              pay mortgage principal or pre-payments, under SBA rules.

              Additionally, the SBA has issued some guidance for borrowers on if, when, and how they can
              obtain forgiveness of all or a portion of the loan.

              You should continue to review program details at SBA.gov and Treasury.gov, which may be updated
              from time to time, including descriptions of eligible uses of loan proceeds and rules concerning
              forgiveness, as well as the other topics covered.

              To make sure you use loan proceeds properly, you may want to review and modify any automatic
              payments like ACH for the account holding these loan proceeds.

              As noted above, it is the borrower’s obligation to understand the SBA’s rules.




1 of 2                                                                                                                     5/19/2020, 6:41 PM
DannLaw Mail - Fwd: Your Paycheck Protection Program loan applicati...   https://mail.google.com/mail/u/0?ik=0d5ed7fac4&view=pt&search=all&...
                Case 2:20-cv-06110-CCC-ESK Document 1-6 Filed 05/20/20 Page 3 of 3 PageID: 47



              For more information, visit chase.com/cares.

              All loans are subject to SBA eligibility.

              SBA funds are limited and are subject to availability.




           Disclaimer:
           ABOUT THIS MESSAGE
           This service email gives you updates and information about your Chase relationship.

           This email was sent from an unmonitored mailbox. Do not reply to this email. Go to
           chase.com/CustomerService for options on how to contact us.

           Your privacy is important to us. See our online Security Center to learn how to protect your information.

           Chase Privacy Operations, P.O. Box 659752, San Antonio, TX 78265-9752

           JPMorgan Chase Bank, N.A. Member FDIC. Equal Opportunity Lender.
           ©2020 JPMorgan Chase & Co.




2 of 2                                                                                                                     5/19/2020, 6:41 PM
